       Case 2:21-mj-30347-DUTY ECF No. 1, PageID.1 Filed 07/14/21 Page 1 of 4




                                                      Case: 2:21-mj-30347
                                                      Judge: Unassigned,
                                                       Filed: 07-14-2021
                                                      USA v. NATHANIEL RAMSAY (MLW)
                                                      (CMP)




July 14, 2021
Case 2:21-mj-30347-DUTY ECF No. 1, PageID.2 Filed 07/14/21 Page 2 of 4
Case 2:21-mj-30347-DUTY ECF No. 1, PageID.3 Filed 07/14/21 Page 3 of 4
Case 2:21-mj-30347-DUTY ECF No. 1, PageID.4 Filed 07/14/21 Page 4 of 4




   July 14, 2021
